FILED

UNITED STATES DISTRICT COURT J ~_ 8 201
FOR THE DISTRICT OF COLUMBlA 3
Clerk, U.S. District 8. 3a

courts for me Dismcr or 
ca

Antonio Garfreld Ramsey, )
)

Plaintiff, )

)

v. ) civil A¢ii@n N@. 13 0023

)

Federal Govemment, )
)

Defendant. )

)

l\/lEl\/IORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a District of Columbia resident, is suing the "federal Government." The
handwritten complaint consists of one cryptic sentence that is difficult to decipher. Plaintiff
appears to allege that he was arrested in "August 96," questioned about a rape, and released the
same day. He also claims that his driver’s license was not returned to him and mentions identity
theft. Plaintiff has not demanded any relief. Simply put, the complaint is devoid of facts to
support a cognizable claim. See Aklieselskabet AF 21. N0v. 2001 v. Fame Jean.s“, Irzc., 525 F.3d
8, 16 n,4 (D.C. Cir. 20()8) ("We have never accepted ‘legal conclusions cast in the fonn of

factual allegations’ because a complaint needs some information about the circumstances giving

rise to the claims.") (quoting Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir.

1994)). A separate Order of dismissal accompanies this Memorandum ()pinion.

 

Date: January z ,2013